Citation Nr: 0948382	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-34 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the left knee.

2.  Entitlement to service connection for degenerative 
changes of the right knee.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from January 1954 to July 
1973.

This matter originally came before the Board of Veterans' 
Appeals (Board or BVA) on appeal from a November 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  In April 2009, the 
Board remanded the issue of entitlement to service connection 
for degenerative changes of both knees for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review of the issue decided herein.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to service connection for 
degenerative changes of the right knee is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in combat in Vietnam and reports that 
he injured his left knee in service.

2.  The Veteran has degenerative changes of the left knee; 
these have been medically attributed to events during 
service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, degenerative 
changes of the left knee were incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

With respect to the claim for entitlement to service 
connection for degenerative changes of the left knee, the 
Board is granting the benefit sought on appeal.  Therefore, 
it is not necessary to discuss VA's duties to notify or 
assist the Veteran in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Service Connection for Left Knee Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran's personnel records show that he served in 
Vietnam and was awarded the Combat Action Ribbon.  Thus, the 
Veteran may be deemed to have served in combat.  See 38 
U.S.C.A. § 1154(b).  In the case of any Veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, condition or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  Every reasonable 
doubt shall be resolved in favor of the Veteran. See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette 
v. Brown, 82 F.3d 389, 392 (1996).

Section 1154(b), however, can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17- 
19 (1999).

The Veteran's service treatment records have been lost and 
are thus unavailable for review.  In August 2002, he reported 
bilateral knee pain.  X-rays showed degenerative changes of 
the left knee.  A VA examination in June 2006 noted the 
Veteran reported falling off a horse and injuring his knees 
during service in 1957.  The examiner diagnosed 
patellofemoral chondromalacia and degenerative arthritis of 
both knees.  

On VA examination in July 2009, the examiner diagnosed 
degenerative arthritis of both knees, more pronounced in the 
left knee.  He noted the Veteran's report of injuring his 
left knee when a horse fell on him in service.  The examiner 
stated that "the scenario described by the Veteran as having 
been injured by a falling horse with trauma to the left knee 
would explain the development of the severe arthritic changes 
as noted."  The examiner went on to say that he was "unable 
to identify any indication referring to such an injury as 
described by the Veteran or any indication of treatment 
including hospitalization in association with such injury."  
He thus concluded that "the current condition of the 
Veteran's knees is not caused by or a result of service-
connected injuries."  

The examiner's statement regarding his inability to identify 
any indication in the record of a left knee injury is not 
dispositive; the Veteran's service treatment records have 
been lost, and the Board has already conceded a left knee 
injury in service.

Resolving reasonable doubt in the Veteran's favor, the Board 
will take the examiner's statement that the falling horse 
scenario would explain the development of left knee arthritic 
changes as supporting the Veteran's claim.  Accordingly, 
service connection for degenerative changes of the left knee 
is warranted.


ORDER

Entitlement to service connection for degenerative changes of 
the left knee is granted.


REMAND

The Board's previous remand noted that the Veteran contends 
that he suffered injuries to his knees during service with 
the Marine Corps in Vietnam.  The Veteran's service treatment 
records have been lost and are thus unavailable for review.  
In August 2002, he reported bilateral knee pain.  X-rays 
showed essentially normal right knee.  A VA examination in 
June 2006 noted the Veteran reported falling off a horse and 
injuring his knees during service in 1957.  The examiner 
diagnosed patellofemoral chondromalacia and degenerative 
arthritis of both knees.

Although the service treatment records are not available, the 
Veteran's credible claim of injuries suffered in Vietnam and 
documented combat service establish service incurrence.  
There is current medical evidence of right knee pathology.  

On the July 2009 VA examination conducted pursuant to the 
Board's previous remand, the examiner stated that he was 
"unable to identify any indication referring to such an 
injury as described by the Veteran or any indication of 
treatment including hospitalization in association with such 
injury."  He therefore found that current right knee 
disability was not related to service.  However, the Board's 
remand pointed out that a right as well as left knee injury 
in service was conceded, thus the examiner's opinion does not 
address the proper question at issue and it must be returned 
to the examiner for clarification.  The VA examination in 
inadequate because the examiner ignored the reported history 
that he sustained a right knee injury in service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  

Additionally, the above grant of service connection for 
degenerative changes of the left knee raises the question of 
whether the current right knee disability could be caused by 
or aggravated by the now-service-connected left knee 
disability; the examiner should address that question as 
well.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA 
examiner who conducted the July 2009 
orthopedic examination of the Veteran.  
Inform the examiner that the Board has 
conceded service incurrence of a right 
knee injury.  Thus, based on his 
examination and review of the record, the 
examiner is requested to express an 
opinion as to whether it is at least as 
likely as not that any demonstrated right 
knee disability is

(1) the result of disease or injury in 
service, as claimed by the Veteran, or

(2) caused by or made worse by his now-
service-connected left knee disability.

If that examiner is unavailable or 
determines that the requested opinion 
cannot be offered without an examination, 
the Veteran should be scheduled for an 
appropriate examination and the examiner 
should offer the requested opinions.  

Complete rationale for all opinions 
expressed must be provided.

2.  After completion of the above, review 
the expanded record and determine if the 
claim of entitlement to service connection 
for degenerative changes of the right knee 
can be granted.  If the claim remains 
denied, issue a supplemental statement of 
the case and afford the Veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


